--------------------------------------------------------------------------------

Exhibit 10.4

SECURITIES PURCHASE AGREEMENT

          This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of
the 29th day of December, 2011, by and between AMERICAN NATURAL ENERGY
CORPORATION, an Oklahoma corporation (the “Company”) and TCA GLOBAL CREDIT
MASTER FUND, LP, a Cayman Islands limited partnership (the “Buyer”).

RECITALS

          WHEREAS, Buyer desires to purchase from Company, and the Company
desires to sell and issue to Buyer, upon the terms and subject to the conditions
contained herein, up to Three Million Dollars ($3,000,000) of senior secured
redeemable debentures in the form attached hereto as Exhibit “A” (the
“Debentures”), of which One Million Dollars ($1,000,000) shall be purchased on
the date hereof (the “First Closing”), and up to Two Million Dollars
($2,000,000) may be purchased in additional closings as set forth in Section 4.2
below (the “Additional Closings”)(each of the First Closing and the Additional
Closings are sometimes hereinafter individually referred to as a “Closing” and
collectively as the “Closings”), all for the total purchase price of up to Three
Million Dollars ($3,000,000) (the “Purchase Price”), and all otherwise subject
to the terms and provisions hereinafter set forth; and

          WHEREAS, the Company has agreed to secure all of its “Obligations” (as
hereinafter defined) to Buyer under the Debentures by granting to the Buyer a
continuing and first priority security interest in all of the assets and
properties of the Company pursuant to a Security Agreement dated as of the date
hereof (the “Security Agreement”), a UCC-1 Financing Statement covering all of
the assets and properties of the Company (the “UCC-1”), a Mortgage, Indenture,
Security Agreement, Fixture Filing, Financing Statement and Assignment of
Production dated as of the date hereof (the “Mortgage”), and Assignment of
Payment Receivable in connection with the payment rights under the Sunoco
Contract (the “Receivables Assignment”), and a Guaranty by certain principal of
the Company (the “Guaranty”);

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants of the parties hereinafter expressed and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, each intending to be legally bound, agree as follows:

ARTICLE I
RECITALS, EXHIBITS, SCHEDULES

          The foregoing recitals are true and correct and, together with the
Schedules and Exhibits referred to hereafter, are hereby incorporated into this
Agreement by this reference.

ARTICLE II
DEFINITIONS

          For purposes of this Agreement, except as otherwise expressly provided
or otherwise defined elsewhere in this Agreement, or unless the context
otherwise requires, the capitalized terms in this Agreement shall have the
meanings assigned to them in this Article as follows:

          2.1      “Affiliate” means, with respect to a Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person at any time during the period for which the determination of
affiliation is being made. For purposes of this definition, the term “control,”
“controlling,” “controlled” and words of similar import, when used in this
context, means, with respect to any Person, the possession, directly or
indirectly, of the power to direct, or cause the direction of, management
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

--------------------------------------------------------------------------------

          2.2      “Assets” means all of the properties and assets of the
Company or used by the Company in its business as presently conducted or as
proposed to be conducted in the future, whether real, personal or mixed,
tangible or intangible, wherever located.

          2.3      “Claims” means any Proceedings, Judgments, Obligations,
threats, losses, damages, deficiencies, settlements, assessments, charges, costs
and expenses of any nature or kind.

          2.4      “Common Stock” means the Company’s common stock, $0.001 par
value per share.

          2.5      “Consent” means any consent, approval, order or authorization
of, or any declaration, filing or registration with, or any application or
report to, or any waiver by, or any other action (whether similar or dissimilar
to any of the foregoing) of, by or with, any Person, which is necessary in order
to take a specified action or actions, in a specified manner and/or to achieve a
specific result.

          2.6      “Contract” means any written or oral contract, agreement,
order or commitment of any nature whatsoever, including, any sales order,
purchase order, lease, sublease, license agreement, services agreement, loan
agreement, mortgage, security agreement, guarantee, management contract,
employment agreement, consulting agreement, partnership agreement, shareholders
agreement, buy-sell agreement, option, warrant, debenture, subscription, call or
put.

          2.7      “Effective Date” means the date set forth in the introductory
paragraph of this Agreement.

          2.8      “Encumbrance” means any lien, security interest, pledge,
mortgage, easement, leasehold, assessment, tax, covenant, restriction,
reservation, conditional sale, prior assignment, or any other encumbrance,
claim, burden or charge of any nature whatsoever.

          2.9      “Environmental Requirements” means all Laws and requirements
relating to human, health, safety or protection of the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, or Hazardous Materials in the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata), or otherwise relating to the treatment, storage, disposal, transport or
handling of any Hazardous Materials.

          2.10      “Escrow Agent” shall mean David Kahan, P.A.

          2.11      “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

          2.12      “GAAP” means generally accepted accounting principles,
methods and practices set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, and statements and pronouncements of the Financial Accounting
Standards Board, the SEC or of such other Person as may be approved by a
significant segment of the U.S. accounting profession, in each case as of the
date or period at issue, and as applied in the U.S. to U.S. companies.

2

--------------------------------------------------------------------------------

          2.13      “Governmental Authority” means any foreign, federal, state
or local government, or any political subdivision thereof, or any court, agency
or other body, organization, group, stock market or exchange exercising any
executive, legislative, judicial, quasi-judicial, regulatory or administrative
function of government.

          2.14      “Hazardous Materials” means: (i) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation and transformers or other equipment
that contain dielectric fluid containing levels of polychlorinated biphenyls
(PCB’s); (ii) any chemicals, materials, substances or wastes which are now or
hereafter become defined as or included in the definition of “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants”
or words of similar import, under any Law; and (iii) any other chemical,
material, substance, or waste, exposure to which is now or hereafter prohibited,
limited or regulated by any Governmental Authority.

          2.15      “Incentive Shares” means the shares of the Company’s Common
Stock to be issued by the Company to Buyer in accordance with Section 7.5 below.

          2.16      “Judgment” means any order, writ, injunction, fine,
citation, award, decree, or any other judgment of any nature whatsoever of any
Governmental Authority.

          2.17      “Law” means any provision of any law, statute, ordinance,
code, constitution, charter, treaty, rule or regulation of any Governmental
Authority.

          2.18      “Leases” means all leases for real or personal property,
including all oil, gas and mineral leases and leasehold rights associated with
oil, gas and mineral exploration.

          2.19      “Material Adverse Effect” means with respect to the event,
item or question at issue, that such event, item or question would not have or
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of this Agreement or any of the Transaction
Documents; (ii) a material adverse effect on the results of operations, Assets,
business or condition (financial or otherwise) or prospects of the Company or
any of its subsidiaries, either individually or taken as a whole; or (iii) a
material adverse effect on the Company’s ability to perform, on a timely basis,
its Obligations under this Agreement or any Transaction Documents.

          2.20      “Material Contract” shall mean any Contract to which the
Company is a party or by which the Company or any of its Assets are bound and
which: (i) involves aggregate payments of Twenty-Five Thousand Dollars ($25,000)
or more to or from the Company; (ii) involves delivery, purchase, licensing or
provision, by or to the Company, of any goods, services, assets or other items
having a value (or potential value) over the term of such Contract of
Twenty-five Thousand Dollars ($25,000) or more or is otherwise material to the
conduct of the Company’s business as now conducted and as contemplated to be
conducted in the future; (iii) involves a Company Lease; (iv) imposes any
guaranty, surety or indemnification Obligations on the Company; or (v) prohibits
the Company from engaging in any business or competing anywhere in the world.
The Sunoco Contract shall, regardless of whether it meets any of the conditions
of this Section, be deemed a Material Contract.

3

--------------------------------------------------------------------------------

          2.21      “Obligation” means any debt, liability or obligation of any
nature whatsoever, whether secured, unsecured, recourse, nonrecourse,
liquidated, unliquidated, accrued, absolute, fixed, contingent, ascertained,
unascertained, known, unknown or obligations under executory Contracts.

          2.22      “Ordinary Course of Business” means the ordinary course of
business consistent with past custom and practice (including with respect to
quantity, quality and frequency).

          2.23      “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.

          2.24      “Person” means any individual, sole proprietorship, joint
venture, partnership, company, corporation, association, cooperation, trust,
estate, Governmental Authority, or any other entity of any nature whatsoever.

          2.25      “Principal Trading Market” shall mean the Nasdaq Global
Select Market, the Nasdaq Global Market, the Nasdaq Capital Market, the OTC
Bulletin Board, the OTC Markets, the NYSE Euronext, the New York Stock Exchange,
or the TSX Venture Exchange, whichever is at the time the principal trading
exchange or market for the Common Stock.

          2.26      “Proceeding” means any demand, claim, suit, action,
litigation, investigation, audit, study, arbitration, administrative hearing, or
any other proceeding of any nature whatsoever.

          2.27      “Project” means a project to be undertaken by the Company
involving the exploration, drilling or extracting of oil, gas or other minerals.

          2.28      “Real Property” means any real estate, land, building,
structure, improvement, fixture or other real property of any nature whatsoever,
including, but not limited to, fee and leasehold interests.

          2.29      “SEC” means the United States Securities and Exchange
Commission.

          2.30      “Securities” means, collectively, the Debentures and the
Incentive Shares.

          2.31      “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

          2.32      “Sunoco Contract” means that certain Purchase Agreement
dated January 5, 2012 under Sunoco Partners Reference No. 530201, Texon Contract
No. 8652, between Sunoco Partners Marketing & Terminals, L.P. and the Company.

          2.33      “Tax” means (i) any foreign, federal, state or local income,
profits, gross receipts, franchise, sales, use, occupancy, general property,
real property, personal property, intangible property, transfer, fuel, excise,
accumulated earnings, personal holding company, unemployment compensation,
social security, withholding taxes, payroll taxes, or any other tax of any
nature whatsoever, (ii) any foreign, federal, state or local organization fee,
qualification fee, annual report fee, filing fee, occupation fee, assessment,
rent, or any other fee or charge of any nature whatsoever, or (iii) any
deficiency, interest or penalty imposed with respect to any of the foregoing.

4

--------------------------------------------------------------------------------

          2.34      “Tax Return” means any tax return, filing, declaration,
information statement or other form or document required to be filed in
connection with or with respect to any Tax.

          2.35      “Transaction Documents” means any documents or instruments
to be executed by Company in connection with this Agreement, including the
Debentures, the Security Agreement, the UCC-1, the Mortgage, the Receivables
Assignment, the Guaranty and an Irrevocable Transfer Agent Instruction and
Acknowledgement Agreement in form and substance required by the Buyer.

ARTICLE III
INTERPRETATION

          In this Agreement, unless the express context otherwise requires: (i)
the words “herein,” “hereof” and “hereunder” and words of similar import refer
to this Agreement as a whole and not to any particular provision of this
Agreement; (ii) references to the words “Article” or “Section” refer to the
respective Articles and Sections of this Agreement, and references to “Exhibit”
or “Schedule” refer to the respective Exhibits and Schedules annexed hereto;
(iii) references to a “party” mean a party to this Agreement and include
references to such party’s permitted successors and permitted assigns; (iv)
references to a “third party” mean a Person not a party to this Agreement; (v)
the terms “dollars” and “$” means U.S. dollars; (vi) wherever the word
“include,” “includes” or “including” is used in this Agreement, it will be
deemed to be followed by the words “without limitation.”

ARTICLE IV
PURCHASE AND SALE OF DEBENTURES

          4.1      Purchase and Sale of Debentures. Subject to the satisfaction
(or waiver) of the terms and conditions of this Agreement, Buyer agrees to
purchase, at each Closing, and Company agrees to sell and issue to Buyer, at
each Closing, Debentures in the amount of the Purchase Price applicable to each
Closing as more specifically set forth below.

          4.2      Closing Dates. The First Closing of the purchase and sale of
the Debentures shall be for One Million Dollars ($1,000,000), and shall take
place as of the Effective Date, subject to satisfaction of the conditions to the
First Closing set forth in this Agreement (the “First Closing Date”). Additional
Closings of the purchase and sale of the Debentures shall be at such times and
for such amounts as determined in accordance with this Article IV, subject to
satisfaction of the conditions to the Additional Closings set forth in this
Agreement (the “Additional Closing Dates”) (collectively referred to as the
“Closing Dates”). The Closings shall occur on the respective Closing Dates
through the use of overnight mails and subject to customary escrow instructions
from Buyer and its counsel, or in such other manner as is mutually agreed to by
the Company and the Buyer.

          4.3      Form of Payment. Subject to the satisfaction of the terms and
conditions of this Agreement, on each Closing Date: (i) the Buyer shall deliver
to the Company, to a Company account designated by the Company, the aggregate
proceeds for the Debentures to be issued and sold to Buyer at each such Closing,
minus the fees to be paid directly from the proceeds of each such Closing as set
forth in this Agreement, in the form of wire transfers of immediately available
U.S. funds; and (ii) the Company shall deliver to Buyer the Securities which
Buyer is purchasing hereunder at each Closing, duly executed on behalf of the
Company, together with any other documents required to be delivered pursuant to
this Agreement.

5

--------------------------------------------------------------------------------

          4.4      Purpose of Closings and Use of Proceeds. Proceeds from any
Closing hereunder shall only be used by the Company to fund costs associated
with a given Company Project, which Project must first be approved by the Buyer.
In addition to approving the Project, the Buyer must also approve the budget of
all costs and expenses to be incurred by the Company in connection with the
given Project (the budget approved by Buyer for a particular Project is
hereinafter referred to as the “Approved Budget”). In that regard, prior to any
Closing hereunder, the Company shall submit to the Buyer a detailed description
of the Project to be undertaken with the proceeds from a given Closing, an
itemized budget, listing, in detail, all expenses and costs anticipated to be
incurred in such given Project, and any other information relating to the
Project that may be reasonably requested by the Buyer. Once a budget submitted
by the Company to the Buyer becomes an Approved Budget, such Approved Budget for
such Project shall not be materially modified, except upon agreement and
approval from Buyer. Any approval of a Project or its budget by Buyer, or any
approval required from Buyer to modify an Approved Budget, shall not be
unreasonably withheld by Buyer. Once a Project and its budget get approved by
Buyer, then the parties shall proceed to a Closing hereunder for such Project,
subject to all of the other covenants, agreements and conditions contained in
this Agreement. Approval of a Project or budget by Buyer shall not mean or be
construed to mean that the Company has met all other terms and conditions of
this Agreement or that Buyer has waived any requirements or conditions that must
be satisfied under this Agreement for a Closing to occur.

          4.5      Funding for Project. Provided a given Project is approved by
the Buyer, and subject to the satisfaction of the terms and conditions of this
Agreement, the Buyer shall, at a Closing, fund only up to sixty-five (65%) of
the total costs for such Project as shown on the Approved Budget. The remaining
thirty-five percent (35%) of the total costs from the Approved Budget for a
Project shall be funded through capital that must come directly from the
Company. In this regard, in addition to all other covenants and conditions to a
Closing under this Agreement, it shall be a condition precedent to any Closing
hereunder that the Company evidence to the Buyer’s reasonable satisfaction that
the Company has, in Company accounts, an amount of cash representing at least
thirty-five percent (35%) of the total costs from the Approved Budget for any
given Project (such funds sometimes hereinafter referred to as the “Company
Project Funds”). The Company shall fund costs for an approved Project
substantially in accordance with the Approved Budget for any given Project. To
the extent any cost or expenditure required to be incurred in connection with a
given Project is materially different than the itemized amount therefor in the
Approved Budget, then the Company shall notify the Buyer in writing of the
required cost or expenditure and the reason why such cost or expenditure is
materially different than the Approved Budget.

          4.6      Escrow Of Project Funds. The parties acknowledge that as of
date of the First Closing, the Company has not provided to the Buyer the
required opinion of title (the “Title Opinion”) that insures Buyer that the
Mortgage to be granted by the Company in favor of Buyer upon certain real
property interests of the Company, including the Company’s leasehold interests
in all of its oil, gas and mineral leases, is a valid, first lien Mortgage upon
such real property interests of the Company, subject to no other Encumbrances,
other than Encumbrances which are reasonably acceptable to the Buyer, and which
do not or would not, in Buyer’s reasonable discretion, have a Material Adverse
Effect, or adversely affect the prospect for Buyer to fully and punctually
realize the full benefits of the security rights conferred upon Buyer by any of
the Transaction Documents. The Company shall provide such a Title Opinion to
Buyer within thirty (30) from the date of the First Closing. In this regard,
notwithstanding anything contained herein to the contrary, as a condition to the
First Closing, the Company shall deposit with Escrow Agent, Company Project
Funds for the Project to be funded from the proceeds of the First Closing in the
amount of Three Hundred Fifty Thousand Dollars ($350,000) (the “Company Escrow
Funds”), which Company Escrow Funds shall be held in escrow by Escrow Agent
subject to the terms of this Agreement and be disbursed only in accordance with
the terms set forth in this Agreement. The Company Escrow Funds shall remain in
escrow and shall only be released upon the following conditions: (i) the Company
has provided the Title Opinion to Buyer within the time frame set forth above,
and Buyer has reviewed same and accepted same as confirming that the Mortgage to
be granted by the Company in favor of Buyer upon certain real property interests
of the Company, including the Company’s leasehold interests in all of its oil,
gas and mineral leases, is a valid, first lien Mortgage upon such real property
interests of the Company, subject to no other Encumbrances, other than
Encumbrances which are reasonably acceptable to the Buyer, and which do not or
would not, in Buyer’s reasonable discretion, have a Material Adverse Effect, or
adversely affect the prospect for Buyer to fully and punctually realize the full
benefits of the security rights conferred upon Buyer by any of the Transaction
Documents; and (ii) no default or “Event of Default” (as such term is defined in
any of the Transaction Documents) shall have occurred or be continuing under
this Agreement or any other Transaction Documents, and no event shall have
occurred that, with the giving of notice, the passage of time, or both, would
constitute a default or Event of Default under this Agreement or any other
Transaction Documents. Once the foregoing conditions are met and satisfied, the
Buyer shall issue a written authorization and directive to the Escrow Agent,
authorizing and directing the Escrow Agent to disburse the Company Escrow Funds
to the Company. In the even the Title Opinion is provided, but same fails to
confirm that the Mortgage to be granted by the Company in favor of Buyer upon
certain real property interests of the Company, including the Company’s
leasehold interests in all of its oil, gas and mineral leases, is a valid, first
lien Mortgage upon such real property interests of the Company, or such Title
Opinion reveals that there are certain Encumbrances which are not reasonably
acceptable to the Buyer, and which, in Buyer’s reasonable discretion, have a
Material Adverse Effect, or adversely affect the prospect for Buyer to fully and
punctually realize the full benefits of the security rights conferred upon Buyer
by any of the Transaction Documents, then the Company shall diligently and in
good faith (but in all events within a time frame no longer than ninety (90)
days from the date the Title Opinion is first delivered) pursue and undertake
any required action to clean up any such adverse matters on the Title Opinion so
that the title shown thereunder to the Company’s real property interests meets
the standard set forth in this Section 4.6(i) . All Company Escrow Funds held in
escrow by Escrow Agent shall be “Collateral” (as such term is defined in the
Security Agreement) securing the Company’s Obligations to the Buyer under this
Agreement and the other Transaction Documents. In that regard, upon the
occurrence of any default or “Event of Default” (as such term is defined in any
of the Transaction Documents) under this Agreement or any other Transaction
Documents, or in the event the Company fails to provide the Title Opinion
insuring the Buyer’s Mortgage as a valid first lien as hereby provided within
the time frame set forth above (or to clean up the Title Opinion as hereby
provided within the time frame set forth for same), then in addition to all
other rights and remedies that the Buyer may have, at law or in equity, upon
such a default or Event of Default, or failure to timely provide the Title
Opinion as required hereby, the Buyer shall have the absolute right to authorize
and direct the Escrow Agent to deliver all Company Escrow Funds in its
possession to the Buyer, to be applied against Obligations due and owing by the
Company to Buyer in accordance with this Agreement and the other Transaction
Documents.

6

--------------------------------------------------------------------------------

          4.7      Additional Closings. After the First Closing, but prior to
the maturity date of any of the Debentures issued in the First Closing, the
Company may request that Buyer purchase additional Debentures hereunder in
Additional Closings, provided, however, that no such request may be made within
forty-five (45) days from any prior Closing. Subject to satisfaction of all
other terms and conditions of this Agreement (including the conditions set forth
below in this Section 4.7), Buyer shall purchase such additional Debentures at
Additional Closings in such amounts and at such times as Buyer and the Company
may mutually agree, so long as the following conditions have been satisfied for
each of such Additional Closings, in Buyer’s sole and absolute discretion: (i)
no default or “Event of Default” (as such term is defined in any of the
Transaction Documents) shall have occurred or be continuing under this Agreement
or any other Transaction Documents, and no event shall have occurred that, with
the giving of notice, the passage of time, or both, would constitute a default
or Event of Default under this Agreement or any other Transaction Documents; and
(ii) any additional purchase of Debentures beyond the purchase of Debentures at
the First Closing shall have been approved by Buyer, which approval may be given
or withheld in Buyer’s sole and absolute discretion.

7

--------------------------------------------------------------------------------

          4.8      Matters Relating to Escrow Agent.

                    (a)      The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein and no implied duties or obligations
shall be read into this Agreement against the Escrow Agent. Escrow Agent agrees
to hold any Company Escrow Funds held by it hereunder (the “Escrowed Property”)
in a non-interest bearing account and to release same only in accordance with
the terms and conditions set forth in this Agreement and only upon a written
direction from Buyer.

                    (b)      The Escrow Agent may act in reliance upon any
writing or instrument or signature which it, in good faith, believes to be
genuine, may assume the validity and accuracy of any statement or assertion
contained in such a writing or instrument, and may assume that any Person
purporting to give any writing, notice, advice or instructions in connection
with the provisions hereof has been duly authorized to do so. The Escrow Agent
shall not be liable in any manner for the sufficiency or correctness as to form,
manner, and execution, or validity of any instrument deposited in this escrow or
given to Escrow Agent under this Agreement, nor as to the identity, authority,
or right of any Person executing the same; and its duties hereunder shall be
limited to the safekeeping of the Escrowed Property, and for the disposition of
the same in accordance with this Agreement. Escrow Agent shall not be deemed to
have knowledge of any matter or thing unless and until Escrow Agent has actually
received written notice of such matter or thing and Escrow Agent shall not be
charged with any constructive notice whatsoever.

                    (c)      Escrow Agent shall hold in escrow, pursuant to this
Agreement, the Escrowed Property actually delivered and received by Escrow Agent
hereunder, and Escrow Agent shall not be obligated to ascertain the existence of
(or initiate recovery of) any other property other than property actually
received by Escrow Agent, or to become or remain informed with respect to the
possibility or probability of additional Escrowed Property being realized upon
or collected at any time in the future, or to inform any parties to this
Agreement or any third party with respect to the nature and extent of any
Escrowed Property realized and received by Escrow Agent (except upon the written
request of such party), or to monitor current market values of the Escrowed
Property, if applicable. Further, Escrow Agent shall not be obligated to proceed
with any action or inaction based on information with respect to market values
of any of the Escrowed Property which Escrow Agent may in any manner learn, nor
shall Escrow Agent be obligated to inform the parties hereto or any third party
with respect to market values of any of the Escrowed Property at any time,
Escrow Agent having no duties with respect to investment management or
information, all parties hereto understanding and intending that Escrow Agent’s
responsibilities are purely ministerial in nature. Any reduction in the market
value or other value of the Escrowed Property while deposited with Escrow Agent
shall be at the sole risk of the Buyer and the Company. If all or any portion of
the Escrowed Property is in the form of a check or in any other form other than
cash, Escrow Agent shall deposit same as required but shall not be liable for
the nonpayment thereof, nor responsible to enforce collection thereof.

8

--------------------------------------------------------------------------------

                    (d)      In the event instructions from Buyer, the Company,
or any other party would require Escrow Agent to expend any monies or to incur
any cost, Escrow Agent shall be entitled to refrain from taking any action until
it receives payment for such costs. It is agreed that the duties of Escrow Agent
are purely ministerial in nature and shall be expressly limited to the
safekeeping of the Escrowed Property and for the disposition of same in
accordance with this Agreement. Buyer and the Company, jointly and severally,
each hereby indemnifies Escrow Agent and holds it harmless from and against any
and all Claims which it may incur or with which it may be threatened, directly
or indirectly, arising from or in any way connected with this Agreement or which
may result from Escrow Agent’s following of instructions from Buyer in
accordance with this Agreement, and in connection therewith, each of Buyer and
the Company indemnifies Escrow Agent against any and all Obligations, including
attorneys’ fees and the cost of defending or resisting any Claim, whether or not
litigation is instituted, unless any such Claims arise as a result of Escrow
Agent’s gross negligence or willful misconduct. Escrow Agent shall be vested
with a lien on all Escrowed Property under the terms of this Agreement, for
indemnification, attorneys’ fees, court costs and all other costs and expenses
arising from any Claim, interpleader or otherwise, or other expenses, fees or
charges of any character or nature, which may be incurred by Escrow Agent by
reason of disputes arising between the Buyer and the Company, or any third party
as to the correct interpretation of this Agreement, and instructions given to
Escrow Agent hereunder, or otherwise, with the right of Escrow Agent, regardless
of the instruments aforesaid and without the necessity of instituting any
Proceeding, to hold any property hereunder until and unless said additional
expenses, fees and charges shall be fully paid. Any fees and costs charged by
the Escrow Agent for serving hereunder shall be paid by the Company.

                    (e)      In the event Escrow Agent shall be uncertain as to
its duties or rights hereunder or shall receive instructions, claims or demands
from Buyer, the Company or from third persons with respect to the Escrowed
Property, which, in Escrow Agent’s sole opinion, are in conflict with each other
or with any provision of this Agreement, Escrow Agent shall be entitled to
refrain from taking any action until it shall be directed otherwise in writing
by Buyer and the Company and said third persons, if any, or by a final order or
judgment of a court of competent jurisdiction. If any of the parties shall be in
disagreement about the interpretation of this Agreement, or about the rights and
obligations, or the propriety of any action contemplated by the Escrow Agent
hereunder, the Escrow Agent may, at its sole discretion, deposit the Escrowed
Property with a court having jurisdiction over this Agreement, and, upon
notifying all parties concerned of such action, all liability on the part of the
Escrow Agent shall fully cease and terminate. The Escrow Agent shall be
indemnified by the Buyer and the Company for all costs, including reasonable
attorneys’ fees, in connection with the aforesaid proceeding, and shall be fully
protected in suspending all or a part of its activities under this Agreement
until a final decision or other settlement in the proceeding is received. In the
event Escrow Agent is joined as a party to a lawsuit by virtue of the fact that
it is holding the Escrowed Property, Escrow Agent shall, at its sole option,
either: (i) tender the Escrowed Property in its possession to the registry of
the appropriate court; or (ii) disburse the Escrowed Property in its possession
in accordance with the court’s ultimate disposition of the case, and Buyer and
the Company hereby, jointly and severally, indemnify and hold Escrow Agent
harmless from and against any damages or losses in connection therewith
including, but not limited to, reasonable attorneys’ fees and court costs at all
trial and appellate levels.

                    (f)      The Escrow Agent may consult with counsel of its
own choice (and the costs of such counsel shall be paid by the Company and the
Buyer) and shall have full and complete authorization and protection for any
action taken or suffered by it hereunder in good faith and in accordance with
the opinion of such counsel. The Escrow Agent shall not be liable for any
mistakes of fact or error of judgment, or for any actions or omissions of any
kind, unless caused by its willful misconduct or gross negligence.

9

--------------------------------------------------------------------------------

                    (g)      The Escrow Agent may resign upon ten (10) days’
written notice to the parties in this Agreement. If a successor Escrow Agent is
not appointed by the Company and Buyer within this ten (10) day period, the
Escrow Agent may petition a court of competent jurisdiction to name a successor.

                    (h)      Conflict Waiver. The Company hereby acknowledges
that the Escrow Agent is counsel to the Buyer in connection with the
transactions contemplated and referred herein. The Company agrees that in the
event of any dispute arising in connection with this Agreement or otherwise in
connection with any transaction or agreement contemplated and referred herein,
the Escrow Agent shall be permitted to continue to represent the Buyer and the
Company will not seek to disqualify such counsel and waives any objection the
Company might have with respect to the Escrow Agent acting as the Escrow Agent
pursuant to this Agreement. The Buyer and the Company acknowledge and agree that
nothing in this Agreement shall prohibit Escrow Agent from: (i) serving in a
similar capacity on behalf of others; or (ii) acting in the capacity of
attorneys for one or more of the parties hereto in connection with any matter.

ARTICLE V
BUYER’S REPRESENTATIONS AND WARRANTIES

                    Buyer represents and warrants to the Company, that:

          5.1      Investment Purpose. Buyer is acquiring the Securities for its
own account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, Buyer reserves the right to dispose of the
Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act.

          5.2      Accredited Investor Status. Buyer is an “accredited investor”
as that term is defined in Rule 501(a) (3) of Regulation D, as promulgated under
the Securities Act.

          5.3      Reliance on Exemptions. Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.

          5.4      Information. Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and information Buyer deemed material to making an informed
investment decision regarding its purchase of the Securities, which have been
requested by Buyer. Buyer and its advisors, if any, have been afforded the
opportunity to ask questions of the Company and its management. Neither such
inquiries, nor any other due diligence investigations conducted by Buyer or its
advisors, if any, or its representatives, shall modify, amend or affect Buyer’s
right to rely on the Company’s representations and warranties contained in
Article VI below. Buyer understands that its investment in the Securities
involves a high degree of risk. Buyer is in a position regarding the Company,
which, based upon employment, family relationship or economic bargaining power,
enabled and enables Buyer to obtain information from the Company in order to
evaluate the merits and risks of this investment. Buyer has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

10

--------------------------------------------------------------------------------

          5.5      No Governmental Review. Buyer understands that no United
States federal or state Governmental Authority has passed on or made any
recommendation or endorsement of the Securities, or the fairness or suitability
of the investment in the Securities, nor have such Governmental Authorities
passed upon or endorsed the merits of the offering of the Securities.

          5.6      Authorization, Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of Buyer and is a valid and
binding agreement of Buyer, enforceable in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE SELLER

                    Except as set forth and disclosed in the disclosure schedule
attached to this Agreement and made a part hereof, the Company hereby makes the
following representations and warranties to the Buyer:

          6.1      Subsidiaries. Except as set forth in Schedule 6.1, the
Company has no subsidiaries and the Company does not own, directly or
indirectly, any outstanding voting securities of or other interests in, or have
any control over, any other Person. To the extent the Company has any
subsidiaries disclosed in Schedule 6.1, for purposes of the representations and
warranties of the Company set forth in this Article VI, all representations and
warranties from or related to the Company, its business, Assets, operations or
prospects shall be deemed to mean and be construed to include the same
representation and warranty from and with respect to each subsidiary of the
Company, as applicable, regardless of whether each of such representations and
warranties in Article VI specifically refers to subsidiaries or not.

          6.2      Organization. The Company and its subsidiaries are
corporations, duly organized, validly existing and in good standing under the
Laws of the jurisdiction in which they are incorporated. The Company has the
full corporate power and authority and all necessary certificates, licenses,
approvals and Permits to: (i) enter into and execute this Agreement and the
Transaction Documents and to perform all of its Obligations hereunder and
thereunder; and (ii) own and operate its Assets and properties and to conduct
and carry on its business as and to the extent now conducted. The Company is
duly qualified to transact business and is in good standing as a foreign
corporation in each jurisdiction where the character of its business or the
ownership or use and operation of its Assets or properties requires such
qualification. Schedule 6.2 contains a correct and complete list of the
jurisdictions in which the Company is qualified to do business as a foreign
corporation.

          6.3      Authority and Approval of Agreement; Binding Effect. The
execution and delivery by Company of this Agreement and the Transaction
Documents, and the performance by Company of all of its Obligations hereunder
and thereunder, including the issuance of the Securities, have been duly and
validly authorized and approved by Company and its board of directors pursuant
to all applicable Laws and no other corporate action or Consent on the part of
Company, its board of directors, stockholders or any other Person is necessary
or required by the Company to execute this Agreement and the Transaction
Documents, consummate the transactions contemplated herein and therein, perform
all of Company’s Obligations hereunder and thereunder, or to issue the
Securities. This Agreement and each of the Transaction Documents have been duly
and validly executed by Company (and the officer executing this Agreement and
all such other Transaction Documents is duly authorized to act and execute same
on behalf of Company) and constitute the valid and legally binding agreements of
Company, enforceable against Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

11

--------------------------------------------------------------------------------

          6.4      Capitalization. The authorized capital stock of the Company
consists of 250,000,000 shares of Common Stock and 5,000,000 shares of preferred
stock (“Preferred Stock”), of which 13,431,954 shares of Common Stock are issued
and outstanding as of the date hereof, and no shares of Preferred Stock are
issued and outstanding. All of such outstanding shares have been validly issued
and are fully paid and nonassessable. The Common Stock is currently quoted on
the TSX Venture Exchange under the trading symbol “ANR.U.” The Company has
received no notice, either oral or written, with respect to the continued
eligibility of the Common Stock for quotation on the Principal Trading Market,
and the Company has maintained all requirements on its part for the continuation
of such quotation. Except as disclosed in the “SEC Documents” (as hereinafter
defined), no shares of Common Stock are subject to preemptive rights or any
other similar rights or any Encumbrances suffered or permitted by the Company.
Except as disclosed in the SEC Documents, as of the date hereof: (i) there are
no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or Contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries, or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries; (ii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other Contracts or instruments evidencing indebtedness of the Company or any
of its subsidiaries, or by which the Company or any of its subsidiaries is or
may become bound; (iii) there are no outstanding registration statements with
respect to the Company or any of its securities; (iv) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to this Agreement); (v) there are no financing statements securing
obligations filed in connection with the Company or any of its Assets; (vi)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein; and (vii)
there are no outstanding securities or instruments of the Company which contain
any redemption or similar provisions, and there are no Contracts by which the
Company is or may become bound to redeem a security of the Company. The Company
has furnished to the Buyer true, complete and correct copies of: (I) the
Company’s Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”); and (II) the Company’s Bylaws, as
in effect on the date hereof (the “Bylaws”). Except for the Certificate of
Incorporation and the Bylaws, there are no other shareholder agreements, voting
agreements or other Contracts of any nature or kind that restrict, limit or in
any manner impose Obligations on the governance of the Company.

          6.5      No Conflicts; Consents and Approvals. The execution, delivery
and performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of any of the Securities, will not: (i) constitute a violation of or
conflict with the Certificate of Incorporation, Bylaws or any other
organizational or governing documents of Company; (ii) constitute a violation
of, or a default or breach under (either immediately, upon notice, upon lapse of
time, or both), or conflicts with, or gives to any other Person any rights of
termination, amendment, acceleration or cancellation of, any provision of any
Contract to which Company is a party or by which any of its Assets or properties
may be bound; (iii) constitute a violation of, or a default or breach under
(either immediately, upon notice, upon lapse of time, or both), or conflicts
with, any Judgment; (iv) constitute a violation of, or conflict with, any Law
(including United States federal and state securities Laws and the rules and
regulations of any market or exchange on which the Common Stock is quoted); or
(v) result in the loss or adverse modification of, or the imposition of any
fine, penalty or other Encumbrance with respect to, any Permit granted or issued
to, or otherwise held by or for the use of, Company or any of Company’s Assets.
The Company is not in violation of its Certificate of Incorporation, Bylaws or
other organizational or governing documents and the Company is not in default or
breach (and no event has occurred which with notice or lapse of time or both
could put the Company in default or breach) under, and the Company has not taken
any action or failed to take any action that would give to any other Person any
rights of termination, amendment, acceleration or cancellation of, any Contract
to which the Company is a party or by which any property or Assets of the
Company are bound or affected. The businesses of the Company are not being
conducted, and shall not be conducted so long as Buyer owns any of the
Securities, in violation of any Law. Except as specifically contemplated by this
Agreement, the Company is not required to obtain any Consent of, from, or with
any Governmental Authority, or any other Person, in order for it to execute,
deliver or perform any of its Obligations under this Agreement or the
Transaction Documents in accordance with the terms hereof or thereof, or to
issue and sell the Securities in accordance with the terms hereof. Except as
disclosed in Schedule 6.5, all Consents which the Company is required to obtain
pursuant to the immediately preceding sentence have been obtained or effected on
or prior to the date hereof. The Company is not aware of any facts or
circumstances which might give rise to any of the foregoing.

12

--------------------------------------------------------------------------------

          6.6      Issuance of Securities. The Securities are duly authorized
and, upon issuance in accordance with the terms hereof, shall be duly issued,
fully paid and non-assessable, and free from all Encumbrances with respect to
the issue thereof, and will be issued in compliance with all applicable United
States federal and state securities Laws. Assuming the accuracy of the
representations and warranties of the Buyer set forth in Article V above, the
offer and sale by the Company of the Securities is exempt from: (i) the
registration and prospectus delivery requirements of the Securities Act; and
(ii) the registration and/or qualification provisions of all applicable state
and provincial securities and “blue sky” laws.

          6.7      SEC Documents; Financial Statements. The Common Stock is
registered pursuant to Section 12 of the Exchange Act and the Company has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC under the Exchange Act (all of the foregoing filed
within the two (2) years preceding the date hereof or amended after the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein, being hereinafter
referred to as the “SEC Documents”). The Company is current with its filing
obligations under the Exchange Act and all SEC Documents have been filed on a
timely basis or the Company has received a valid extension of such time of
filing and has filed any such SEC Document prior to the expiration of any such
extension. The Company represents and warrants that true and complete copies of
the SEC Documents are available on the SEC’s website (www.sec.gov) at no charge
to Buyer, and Buyer acknowledges that it may retrieve all SEC Documents from
such website and Buyer’s access to such SEC Documents through such website shall
constitute delivery of the SEC Documents to Buyer; provided, however, that if
Buyer is unable to obtain any of such SEC Documents from such website at no
charge, as result of such website not being available or any other reason beyond
Buyer’s control, then upon request from Buyer, the Company shall deliver to
Buyer true and complete copies of such SEC Documents. The Buyer shall also
deliver to Buyer true and complete copies of all draft filings, reports,
schedules, statements and other documents required to be filed with the SEC that
have been prepared but not filed with the SEC as of the date hereof. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act, and none of the SEC Documents, at the time
they were filed with the SEC, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. None of the statements made in any such
SEC Documents is, or has been, required to be amended or updated under
applicable Law (except as set forth in Schedule 6.7 or such statements as have
been amended or updated in subsequent filings prior the date hereof, which
amendments or updates are also part of the SEC Documents). As of their
respective dates, except as set forth in Schedule 6.7, the financial statements
of the Company included in the SEC Documents (“Financial Statements”) complied
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. All of the
Financial Statements have been prepared in accordance with GAAP, consistently
applied, during the periods involved (except: (i) as may be otherwise indicated
in such Financial Statements or the notes thereto; or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements), and fairly present in all material respects
the consolidated financial position of the Company as of the dates thereof and
the consolidated results of its operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Buyer which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.

13

--------------------------------------------------------------------------------

          6.8      Absence of Certain Changes. Since the date the last of the
SEC Documents was filed with the SEC, none of the following have occurred:

                    (a)      There has been no event or circumstance of any
nature whatsoever that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; or

                    (b)      Any transaction, event, action, development,
payment, or any other matter of any nature whatsoever entered into by the
Company other than in the Ordinary Course of Business.

          6.9      Absence of Litigation or Adverse Matters. Except as set forth
in Schedule 6.9: (i) there is no Proceeding before or by any Governmental
Authority or any other Person, pending, or the best of Company’s knowledge,
threatened or contemplated by, against or affecting the Company, its business or
Assets; (ii) there is no outstanding Judgments against or affecting the Company,
its business or Assets; (iii) the Company is not in breach or violation of any
Contract; and (iv) the Company has not received any material complaint from any
customer, supplier, vendor or employee.

          6.10      Liabilities and Indebtedness of the Company. The Company
does not have any Obligations of any nature whatsoever, except: (i) as disclosed
in Schedule 6.10; (ii) as disclosed in the Financial Statements; or (iii)
Obligations incurred in the Ordinary Course of Business since the date of the
last Financial Statements filed by the Company with the SEC which do not or
would not, individually or in the aggregate, exceed Ten Thousand Dollars
($10,000) or otherwise have a Material Adverse Effect.

14

--------------------------------------------------------------------------------

          6.11      Title to Assets. The Company has good and marketable title
to, or a valid leasehold interest in, all of its Assets which are material to
the business and operations of the Company as presently conducted, free and
clear of all Encumbrances or restrictions on the transfer or use of same. Except
as set forth in Schedule 6.11 and except as would not have a Material Adverse
Effect, the Company’s Assets are in good operating condition and repair,
ordinary wear and tear excepted, and are free of any latent or patent defects
which might impair their usefulness, and are suitable for the purposes for which
they are currently used and for the purposes for which they are proposed to be
used.

          6.12      Real Estate.

                    (a)      Real Property Ownership. The Company does not own
any Real Property.

                    (b)      Real Property Leases. Except for the Leases
described in Schedule 6.12(b) (the “Company Leases”), the Company does not lease
any other Real Property. With respect to each of the Company Leases: (i) the
Company has been in peaceful possession of the property leased thereunder and
neither the Company nor the landlord is in default thereunder; (ii) no waiver,
indulgence or postponement of any of the Obligations thereunder has been granted
by the Company or landlord thereunder; (iii) there exists no event, occurrence,
condition or act known to the Company which, upon notice or lapse of time or
both, would be or could become a default thereunder or which could result in the
termination of the Company Leases, or any of them, or have a Material Adverse
Effect on the business of the Company, its Assets or its operations or financial
results; and (iv) the Company has clear and marketable title to its leasehold
interest for any such Leases, free and clear of all Encumbrances. The Company
has not violated nor breached any provision of any such Company Leases, and all
Obligations required to be performed by the Company under any of such Company
Leases have been fully, timely and properly performed. The Company has delivered
to the Buyer true, correct and complete copies of all Company Leases, including
all modifications and amendments thereto, whether in writing or otherwise. The
Company has not received any written or oral notice to the effect that any of
the Company Leases will not be renewed at the termination of the term of such
Company Leases, or that any of such Company Leases will be renewed only at
higher rents.

          6.13      Material Contracts. An accurate, current and complete copy
of each of the Material Contracts has been furnished to Buyer and each of the
Material Contracts constitutes the entire agreement of the respective parties
thereto relating to the subject matter thereof. There are no outstanding offers,
bids, proposals or quotations made by Company which, if accepted, would create a
Material Contract with Company. Each of the Material Contracts is in full force
and effect and is a valid and binding Obligation of the parties thereto in
accordance with the terms and conditions thereof. All Obligations required to be
performed under the terms of each of the Material Contracts by any party thereto
have been fully performed by all parties thereto, and no party to any Material
Contracts is in default with respect to any term or condition thereof, nor has
any event occurred which, through the passage of time or the giving of notice,
or both, would constitute a default thereunder or would cause the acceleration
or modification of any Obligation of any party thereto or the creation of any
Encumbrance upon any of the Assets of the Company. Further, the Company has
received no notice, nor does the Company have any knowledge, of any pending or
contemplated termination of any of the Material Contracts and, no such
termination is proposed or has been threatened, whether in writing or orally.

          6.14      Compliance with Laws. The Company is and at all times has
been in full compliance with all Laws. The Company has not received any notice
that it is in violation of, has violated, or is under investigation with respect
to, or has been threatened to be charged with, any violation of any Law.

15

--------------------------------------------------------------------------------

          6.15      Intellectual Property. The Company owns or possesses
adequate and legally enforceable rights or licenses to use all trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted. The Company does not have
any knowledge of any infringement by the Company of trademark, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other intellectual
property rights of others, and, to the knowledge of the Company, there is no
Claim being made or brought against, or to the Company’s knowledge, being
threatened against, the Company regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other intellectual property infringement;
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing.

          6.16      Labor and Employment Matters. The Company is not involved in
any labor dispute or, to the knowledge of the Company, is any such dispute
threatened. None of the Company’s employees is a member of a union and the
Company believes that its relations with its employees are good. The Company has
complied in all material respects with all Laws relating to employment matters,
civil rights and equal employment opportunities.

          6.17      Employee Benefit Plans. Except as set forth in Schedule
6.17, the Company does not have and has not ever maintained, and has no
Obligations with respect to any employee benefit plans or arrangements,
including employee pension benefit plans, as defined in Section 3(2) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
multiemployer plans, as defined in Section 3(37) of ERISA, employee welfare
benefit plans, as defined in Section 3(1) of ERISA, deferred compensation plans,
stock option plans, bonus plans, stock purchase plans, hospitalization,
disability and other insurance plans, severance or termination pay plans and
policies, whether or not described in Section 3(3) of ERISA, in which employees,
their spouses or dependents of the Company participate (collectively, the
“Employee Benefit Plans”). To the Company’s knowledge, all Employee Benefit
Plans meet the minimum funding standards of Section 302 of ERISA, where
applicable, and each such Employee Benefit Plan that is intended to be qualified
within the meaning of Section 401 of the Internal Revenue Code of 1986 is
qualified. No withdrawal liability has been incurred under any such Employee
Benefit Plans and no “Reportable Event” or “Prohibited Transaction” (as such
terms are defined in ERISA), has occurred with respect to any such Employee
Benefit Plans, unless approved by the appropriate Governmental Authority. To the
Company’s knowledge, the Company has promptly paid and discharged all
Obligations arising under ERISA of a character which if unpaid or unperformed
might result in the imposition of an Encumbrance against any of its Assets or
otherwise have a Material Adverse Effect.

          6.18      Tax Matters. The Company has made and timely filed all Tax
Returns required by any jurisdiction to which it is subject, and each such Tax
Return has been prepared in compliance with all applicable Laws, and all such
Tax Returns are true and accurate in all respects. Except and only to the extent
that the Company has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported Taxes, the Company has timely paid all
Taxes shown or determined to be due on such Tax Returns, except those being
contested in good faith, and the Company has set aside on its books provision
reasonably adequate for the payment of all Taxes for periods subsequent to the
periods to which such Tax Returns apply. There are no unpaid Taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

16

--------------------------------------------------------------------------------

The Company has withheld and paid all Taxes to the appropriate Governmental
Authority required to have been withheld and paid in connection with amounts
paid or owing to any Person. There is no Proceeding or Claim for refund now in
progress, pending or threatened against or with respect to the Company regarding
Taxes.

          6.19      Insurance. The Company is covered by valid, outstanding and
enforceable policies of insurance which were issued to it by reputable insurers
of recognized financial responsibility, covering its properties, Assets and
businesses against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Company is engaged and in coverage amounts which are prudent and typically and
reasonably carried by such other corporations or entities (the “Insurance
Policies”). Such Insurance Policies are in full force and effect, and all
premiums due thereon have been paid. None of the Insurance Policies will lapse
or terminate as a result of the transactions contemplated by this Agreement. The
Company has complied with the provisions of such Insurance Policies. The Company
has not been refused any insurance coverage sought or applied for and the
Company does not have any reason to believe that it will not be able to renew
its existing Insurance Policies as and when such Insurance Policies expire or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not materially and adversely affect the
condition, financial or otherwise, or the earnings, business or operations of
the Company.

          6.20      Permits. The Company possesses all Permits necessary to
conduct its business, and the Company has not received any notice of, or is
otherwise involved in any Proceedings relating to, the revocation or
modification of any such Permits. All such Permits are valid and in full force
and effect and the Company is in full compliance with the respective
requirements of all such Permits.

          6.21      Bank Accounts; Business Location. Schedule 6.21 sets forth,
with respect to each account of the Company with any bank, broker or other
depository institution: (i) the name and account number of such account; (ii)
the name and address of the institution where such account is held; (iii) the
name of any Person(s) holding a power of attorney with respect to such account,
if any; and (iv) the names of all authorized signatories and other Persons
authorized to withdraw funds from each such account. The Company has no office
or place of business other than as identified on Schedule 6.21 and the Company's
principal places of business and chief executive offices are indicated on
Schedule 6.21. All books and records of the Company and other material Assets of
the Company are held or located at the principal offices of the Company
indicated on Schedule 6.21.

          6.22      Environmental Laws. The Company is and has at all times been
in compliance with any and all applicable Environmental Requirements, and there
are no pending Claims against the Company relating to any Environmental
Requirements, nor to the best knowledge of the Company, is there any basis for
any such Claims.

          6.23      Illegal Payments. Neither the Company, nor any director,
officer, agent, employee or other Person acting on behalf of the Company has, in
the course of his actions for, or on behalf of, the Company: (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

17

--------------------------------------------------------------------------------

          6.24      Related Party Transactions. Except for arm’s length
transactions pursuant to which the Company makes payments in the Ordinary Course
of Business upon terms no less favorable than the Company could obtain from
third parties, none of the officers, directors or employees of the Company, nor
any stockholders who own, legally or beneficially, five percent (5%) or more of
the issued and outstanding shares of any class of the Company’s capital stock
(each a “Material Shareholder”), is presently a party to any transaction with
the Company (other than for services as employees, officers and directors),
including any Contract providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from, any officer, director or such employee or
Material Shareholder or, to the best knowledge of the Company, any other Person
in which any officer, director, or any such employee or Material Shareholder has
a substantial or material interest in or of which any officer, director or
employee of the Company or Material Shareholder is an officer, director, trustee
or partner. There are no Claims or disputes of any nature or kind between the
Company and any officer, director or employee of the Company or any Material
Shareholder, or between any of them, relating to the Company and its business.

          6.25      Internal Accounting Controls. The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
Assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for Assets is compared with
the existing Assets at reasonable intervals and appropriate action is taken with
respect to any differences.

          6.26      Acknowledgment Regarding Buyer’s Purchase of the Securities.
The Company acknowledges and agrees that Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Buyer is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
advice given by Buyer or any of its representatives or agents in connection with
this Agreement and the transactions contemplated hereby is merely incidental to
Buyer’s purchase of the Securities. The Company further represents to Buyer that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.

          6.27      Seniority. No indebtedness or other equity or security of
the Company is senior to the Debentures in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise, except
only purchase money security interests (which are senior only as to underlying
Assets covered thereby).

          6.28      Brokerage Fees. There is no Person acting on behalf of the
Company who is entitled to or has any claim for any brokerage or finder’s fee or
commission in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby.

          6.29      Full Disclosure. All the representations and warranties made
by Company herein or in the Schedules hereto, and all of the statements,
documents or other information pertaining to the transaction contemplated herein
made or given by Company, its agents or representatives, are complete and
accurate, and do not omit any information required to make the statements and
information provided, in light of the transaction contemplated herein and in
light of the circumstances under which they were made, not misleading, accurate
and meaningful.

18

--------------------------------------------------------------------------------

ARTICLE VII
COVENANTS

          7.1      Negative Covenants.

                    (a)      Indebtedness. So long as Buyer owns, legally or
beneficially, any of the Debentures, neither the Company, nor any of its
subsidiaries shall, either directly or indirectly, create, assume, incur or have
outstanding any indebtedness for borrowed money of any nature or kind (including
purchase money indebtedness), or become liable, whether as endorser, guarantor,
surety or otherwise, for any Obligation of any other Person, except for: (i) the
Debentures; (ii) Obligations for accounts payable, other than for money
borrowed, incurred in the Ordinary Course of Business; and (iii) indebtedness
existing on the date hereof and set forth in the Company Financial Statements,
provided such indebtedness is subordinated to the Obligations owed to Buyer
under the Debentures pursuant to a subordination agreement, in form and content
acceptable to Buyer in its sole discretion, which shall include an indefinite
standstill on remedies and payment blockage rights during any default hereunder.

                    (b)      Encumbrances. So long as Buyer owns, legally or
beneficially, any of the Debentures, neither the Company, nor any of its
subsidiaries shall, either directly or indirectly, create, assume, incur or
suffer or permit to exist any Encumbrance upon any Asset of the Company or any
of its subsidiaries, whether owned at the date hereof or hereafter acquired.

                    (c)      Investments. So long as Buyer owns, legally or
beneficially, any of the Debentures, neither the Company, nor any of its
subsidiaries shall, either directly or indirectly, make or have outstanding any
new investments (whether through purchase of stocks, obligations or otherwise)
in, or loans or advances to, any other Person, or acquire all or any substantial
part of the Assets, business, stock or other evidence of beneficial ownership of
any other Person, except: (i) investments in direct obligations of the United
States or any state in the United States; (ii) trade credit extended by the
Company in the Ordinary Course of Business; and (iii) investments existing as of
the Effective Date and set forth in the Company Financial Statements. In
addition, So long as Buyer owns, legally or beneficially, any of the Debentures,
neither the Company, nor any of its subsidiaries shall, either directly or
indirectly, allow any other Person to make or have outstanding any investments
(whether equity investments, debt investments or otherwise) in the Company or
any of its securities, except for investments existing as of the Effective Date
and set forth in the Company Financial Statements.

                    (d)      Transfer; Merger. So long as Buyer owns, legally or
beneficially, any of the Debentures, neither the Company, nor any of its
subsidiaries shall, either directly or indirectly, permit or enter into any
transaction involving a “Change in Control” (as hereinafter defined), or any
other merger, consolidation, sale, transfer, license, lease, encumbrance or
other disposition of all or any part of its properties or business or all or any
substantial part of its Assets, except for the sale, lease or licensing of
property or Assets of the Company in the Ordinary Course of Business. For
purposes of this Agreement, the term “Change of Control” shall mean any sale,
conveyance, assignment or other transfer, directly or indirectly, of any
ownership interest of the Company or any of its subsidiaries which results in
any change in the identity of the individuals or entities previously having the
power to direct, or cause the direction of, the management and policies of the
Company or any of its subsidiaries, or the grant of a security interest in any
ownership interest of any Person directly or indirectly controlling the Company,
which could result in a change in the identity of the individuals or entities
previously having the power to direct, or cause the direction of, the management
and policies of the Company or any of its subsidiaries.

19

--------------------------------------------------------------------------------

                    (e)      Capital Expenditures. So long as Buyer owns,
legally or beneficially, any of the Debentures, neither the Company, nor any of
its subsidiaries shall, either directly or indirectly, make or incur Obligations
or undertake expenditures for the acquisition or lease of any fixed Assets or
other Obligations or expenditures which are required to be capitalized under
GAAP.

                    (f)      Distributions; Restricted Payments. So long as
Buyer owns, legally or beneficially, any of the Debentures, neither the Company,
nor any of its subsidiaries shall, either directly or indirectly: (i) purchase
or redeem any shares of its capital stock; (ii) declare or pay any dividends or
distributions, whether in cash or otherwise, or set aside any funds for any such
purpose; (iii) make any loans, advances or extensions of credit to, or
investments in, any Person, including, without limitation, any Affiliates of the
Company or its subsidiaries, or the Company’s officers, directors, employees or
Material Shareholders, or the officers, directors, employees of any subsidiary
of the Company; or (iv) increase the annual cash salary paid to any officers or
directors of the Company or any of its subsidiaries as of the Effective Date,
provided, however, this restriction in Section 7.1(f)(iv) shall not restrict the
Company from making or increasing any salary components of any officers or
directors payable in Common Stock.

                    (g)      Use of Proceeds. The proceeds from the purchase and
sale of the Debentures shall be used by the Company only for the payment of
costs for an approved Project in accordance with Article IV hereof.

                    (h)      Business Activities; Change of Legal Status and
Organizational Documents. Neither the Company, nor any of its subsidiaries,
shall: (i) engage in any line of business other than the businesses engaged in
as of the Effective Date and business reasonably related thereto; (ii) change
its respective name, organizational identification number, its type of
organization, its jurisdiction of organization or other legal structure; or
(iii) permit its Certificate of Incorporation, Bylaws or other organizational
documents to be amended or modified in any way which could reasonably be
expected to have a Material Adverse Effect.

                    (i)      Transactions with Affiliates. Neither the Company,
nor any of its subsidiaries, shall enter into any transaction with any of its
Affiliates, officers, directors, employees, Material Shareholders or other
insiders, except in the Ordinary Course of Business and upon fair and reasonable
terms that are no less favorable to the Company or its subsidiaries, as
applicable, than it would obtain in a comparable arm’s length transaction with a
Person not an Affiliate of the Company or any of its subsidiaries.

          7.2      Affirmative Covenants.

                    (a)      Corporate Existence. The Company and each of its
subsidiaries shall at all times preserve and maintain their respective: (i)
existence and good standing in the jurisdiction of its and their organization;
and (ii) its and their qualification to do business and good standing in each
jurisdiction where the nature of its and their business makes such qualification
necessary, and shall at all times continue as a going concern in the business
which the Company is presently conducting.

                    (b)      Tax Liabilities. The Company and each of its
subsidiaries shall at all times pay and discharge all Taxes upon, and all Claims
(including claims for labor, materials and supplies) against the Company and
each of its subsidiaries or any of its or their properties or Assets, before the
same shall become delinquent and before penalties accrue thereon, unless and to
the extent that the same are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP are being
maintained.

20

--------------------------------------------------------------------------------

                    (c)      Notice of Proceedings. The Company shall, promptly,
but not more than five (5) days after knowledge thereof shall have come to the
attention of any officer of the Company, give written notice to the Buyer of all
threatened or pending Proceedings before any Governmental Authority which may
have a Material Adverse Effect.

                    (d)      Material Adverse Effect. The Company shall,
promptly, but not more than five (5) days after knowledge thereof shall have
come to the attention of any officer of the Company, give written notice to the
Buyer of any event, circumstance, fact or other matter that could in any way
have or be reasonably expected to have a Material Adverse Effect.

                    (e)      Notice of Default. The Company shall, promptly, but
not more than five (5) days after the commencement thereof, give notice to the
Buyer in writing of the occurrence of any “Event of Default” (as such term is
defined in any of the Transaction Documents) or of any event which, with the
lapse of time, the giving of notice or both, would constitute an Event of
Default hereunder or under any other Transaction Documents.

                    (f)      Reporting Status; Listing. So long as Buyer owns,
legally or beneficially, any of the Securities, the Company shall: (i) file in a
timely manner all reports required to be filed under the Securities Act, the
Exchange Act or any securities Laws and regulations thereof applicable to the
Company of any state of the United States, or by the rules and regulations of
the Principal Trading Market, and, to provide a copy thereof to the Buyer
promptly after such filing; (ii) not terminate its status as an issuer required
to file reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would otherwise permit such termination; (iii) if
required by the rules and regulations of the Principal Trading Market, promptly
secure the listing of the Incentive Shares upon the Principal Trading Market
(subject to official notice of issuance) and, take all reasonable action under
its control to maintain the continued listing, quotation and trading of its
Common Stock (including, without limitation, the Incentive Shares) on the
Principal Trading Market, and the Company shall comply in all respects with the
Company’s reporting, filing and other Obligations under the bylaws or rules of
the Principal Trading Market, the Financial Industry Regulatory Authority, Inc.
and such other Governmental Authorities, as applicable. The Company shall
promptly provide to Buyer copies of any notices it receives from the SEC or any
Principal Trading Market.

                    (g)      Rule 144. With a view to making available to Buyer
the benefits of Rule 144 under the Securities Act (“Rule 144”), so long as Buyer
owns, legally or beneficially, any of the Securities, the Company shall, at its
sole expense:

                              (i)      Make, keep and ensure that adequate
current public information with respect to the Company, as required in
accordance with Rule 144, is publicly available;

                              (ii)      furnish to the Buyer, promptly upon
reasonable request: (A) a written statement by the Company that it has complied
with the reporting requirements of Rule 144, the Securities Act and the Exchange
Act; and (b) such other information as may be reasonably requested by Buyer to
permit the Buyer to sell any of the Securities pursuant to Rule 144 without
limitation or restriction; and

21

--------------------------------------------------------------------------------

                              (iii)      promptly at the request of the Buyer,
give the Company’s transfer agent instructions to the effect that, upon the
transfer agent’s receipt from the Buyer of a certificate (a “Rule 144
Certificate”) certifying that the Buyer’s holding period (as determined in
accordance with the provisions of Rule 144) for any portion of the Incentive
Shares which the Buyer proposes to sell (the “Securities Being Sold”) is not
less than six (6) months, and receipt by the transfer agent of the “Rule 144
Opinion” (as hereinafter defined) from the Company or its counsel, the transfer
agent is to effect the transfer of the Securities Being Sold and issue to the
Buyer(s) or transferee(s) thereof one or more stock certificates representing
the transferred Securities Being Sold without any restrictive legend and without
recording any restrictions on the transferability of such shares on the transfer
agent’s books and records. In this regard, upon Buyer’s request, the Company
shall have an affirmative obligation to cause its counsel to promptly issue to
the transfer agent a legal opinion providing that, based on the Rule 144
Certificate, the Securities Being Sold may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective registration statement (the “Rule
144 Opinion”). If the transfer agent requires any additional documentation in
connection with any proposed transfer by the Buyer of any Securities being Sold,
the Company shall promptly deliver or cause to be delivered to the transfer
agent or to any other Person, all such additional documentation as may be
necessary to effectuate the transfer of the Securities being Sold and the
issuance of an unlegended certificate to any transferee thereof, all at the
Company’s expense.

          7.3      Reporting Requirements. The Company shall furnish to the
Buyer the following:

                    (a)      Annual Audited Financial Statements. Within ninety
(90) days after the close of each fiscal year of the Company, a copy of the
annual audited financial statements of the Company, including balance sheet,
statement of income and retained earnings, statement of cash flows for the
fiscal year then ended, in reasonable detail, prepared and reviewed by an
independent certified public accountant reasonably acceptable to Buyer,
containing an unqualified opinion of such accountant;

                    (b)      Monthly Financial Statements. Within thirty (30)
days following the end of each month, a copy of the financial statements of the
Company regarding such month, including balance sheet, statement of income and
retained earnings, statement of cash flows for the month then ended, in
reasonable detail, prepared and certified as accurate in all material respects
by the an officer of the Company; and

                    (c)      Monthly Cash Flow Analysis. Within thirty (30) days
following the end of each month, a cash flow analysis in form and content
reasonably acceptable to the Buyer, showing in reasonable detail, all incoming
and outgoing cash flows of the Company during the immediately preceding month,
and identifying any variance between such actual cash flows and the cash flow
projections provided by the Company to the Buyer in connection with Buyer’s due
diligence review of the Company, which cash flow analysis shall be prepared and
certified as accurate in all material respects by the an officer of the Company;
and

                    (d)      Monthly Compliance Certificate. On the first (1st)
day of every month, the Company shall deliver to the Buyer a compliance
certificate in substantial substance and form as attached hereto as Exhibit “B”.

                    (e)      Project Expense Audit. At any time while any of the
Debentures remain outstanding, the Buyer may request that an independent audit
of the costs and expenses on any approved Project the Company undertakes, and
the Company shall cooperate in all respects with any such audit.

22

--------------------------------------------------------------------------------

Any such audit shall be at the Company’s sole expense, provided, however, the
Buyer shall only be responsible for such expense for a maximum of four (4)
audits per year at a coast not to exceed $1,500 per audit.

                    (f)      Project Reports. While any of the Debentures are
outstanding, the Company shall submit to the Buyer, no less than two (2) times
per calendar month, detailed progress reports on each Project, which reports
shall include, at a minimum, a detailed use of proceeds in any such Project
funded through the purchase and sale of Debentures hereunder, comparison of
estimated or budgeted expenses to actual expenses incurred, comparison of time
estimated or budgeted to actual time, and any other material information about
the Project and its status.

          7.4      Fees and Expenses.

                    (a)      Transaction Fees. The Company agrees to pay to
Buyer a transaction advisory fee equal to four percent (4%) of the amount of the
Debentures purchased by Buyer at the First Closing, which fee shall be due and
payable on the Effective Date and withheld from the gross purchase price paid by
Buyer for the Debentures. In the event of any Additional Closings, the Company
shall pay to Buyer a transaction advisory fee equal to four percent (4%) of the
amount of the Debentures purchased by Buyer at any such Additional Closings,
which fee shall be due and payable upon such Additional Closing and withheld
from the gross purchase price paid by Buyer for the Debentures at such
Additional Closing.

                    (b)      Due Diligence Fees. The Company agrees to pay to
the Buyer a due diligence fee equal to Twelve Thousand Five Hundred and No/100
Dollars ($12,500.00), which shall be due and payable in full on the Effective
Date, or any remaining portion thereof shall be due and payable on the Effective
Date if a portion of such fee was paid upon the execution of any term sheet
related to this Agreement.

                    (c)      Document Review and Legal Fees. The Company agrees
to pay to the Buyer or its counsel a document review and legal fee equal to
Twelve Thousand Five Hundred and No/100 Dollars ($12,500.00), which shall be due
and payable in full on the Effective Date, or any remaining portion thereof
shall be due and payable on the Effective Date if a portion of such fee was paid
upon the execution of any term sheet related to this Agreement. In addition, in
the event of any Additional Closings, the Company agrees to pay to the Buyer or
its counsel all additional legal fees incurred by the Company in connection with
any such Additional Closings. The Company also agrees to be responsible for the
prompt payment of all legal fees and expenses of the Company and its own counsel
and other professionals incurred by the Company in connection with the
negotiation and execution of this Agreement and the Transaction Documents.

                    (d)      Other Fees. The Company also agrees to pay to the
Buyer (or any designee of the Buyer), upon demand, or to otherwise be
responsible for the payment of, any and all other costs, fees and expenses,
including the reasonable fees, costs, expenses and disbursements of counsel for
the Buyer and of any experts and agents, which the Buyer may incur or which may
otherwise be due and payable in connection with: (i) the preparation,
negotiation, execution, delivery, recordation, administration, amendment, waiver
or other modification or termination of this Agreement or any other Transaction
Documents; (ii) any documentary stamp taxes, intangibles taxes, recording fees,
filing fees, or other similar taxes, fees or charges imposed by or due to any
Governmental Authority in connection with this Agreement or any other
Transaction Documents; (iii) the exercise or enforcement of any of the rights of
the Buyer under this Agreement or the Transaction Documents; or (iv) the failure
by the Company to perform or observe any of the provisions of this Agreement or
any of the Transaction Documents. Included in the foregoing shall be the amount
of all expenses paid or incurred by Buyer in consulting with counsel concerning
any of its rights under this Agreement or any other Transaction Document or
under applicable law. To the extent any such costs, fees, charges, taxes or
expenses are incurred prior to the funding of proceeds from a Closing, same
shall be paid directly from the proceeds of each such Closing. All such costs
and expenses, if not so immediately paid when due or upon demand thereof, shall
bear interest from the date of outlay until paid, at the highest rate set forth
in the Debenture, or if none is so stated, the highest rate allowed by law. All
of such costs and expenses shall be additional Obligations of the Company to
Buyer secured under the Transaction Documents. The provisions of this Subsection
shall survive the termination of this Agreement.

23

--------------------------------------------------------------------------------

          7.5      Incentive Shares.

                    (a)      Share Issuance. At the First Closing, the Company
shall issue to the Buyer that number of shares of the Company’s Common Stock
that equal to an aggregate value of One Hundred Fifty Thousand Dollars
($150,000) (in the aggregate, the “Share Value”). For purposes of determining
the number of Incentive Shares issuable to Buyer under this Section 7.5, the
Company’s Common Stock shall be valued as of the business day immediately prior
to the date the purchase of the Debentures is funded by Buyer (the “Valuation
Date”), using the daily volume weighted average price of the Common Stock for
the five (5) trading days immediately prior to the Valuation Date (the “VWAP”),
as reported by Bloomberg L.P. On or prior to the First Closing, the Buyer shall
confirm to the Company the VWAP for the Common Stock as of the Valuation Date,
and the corresponding number of Incentive Shares issuable at the First Closing
based on such VWAP. The Company shall instruct its transfer agent to issue
certificates representing the Incentive Shares issuable to the Buyer immediately
upon the occurrence of the First Closing, and shall cause its transfer agent to
deliver such certificates to Buyer within seven (7) business days following the
First Closing. In the event such certificates representing the Incentive Shares
issuable hereunder shall not be delivered to the Buyer within said seven (7)
business day period, same shall be an immediate default under this Agreement and
the Transaction Documents. The Incentive Shares, when issued, shall be deemed to
be validly issued, fully paid, and non-assessable shares of the Company’s Common
Stock. The Incentive Shares shall be deemed fully earned as of the date the
Company executes this Agreement, regardless of whether any Additional Closings
are funded hereunder.

                    (b)      Registration of Shares. The Common Stock to be
issued to Buyer pursuant to this Section 7.5 shall be included on any
registration statement filed by the Company after the date hereof, unless such
shares may be resold without any limitation or restriction pursuant to Rule 144.

ARTICLE VIII
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL

                     The obligation of the Company hereunder to issue and sell
the Securities to the Buyer at the Closings is subject to the satisfaction, at
or before the respective Closing Dates, of each of the following conditions,
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion:

          8.1      Buyer shall have executed the Transaction Documents and
delivered them to the Company.

24

--------------------------------------------------------------------------------

          8.2      The representations and warranties of the Buyer shall be true
and correct in all material respects as of the date when made and as of the
Closing Dates as though made at that time (except for representations and
warranties that speak as of a specific date), and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to the Closing Dates.

ARTICLE IX
CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS TO PURCHASE

          9.1      First Closing. The obligation of the Buyer hereunder to
purchase the Debentures at the First Closing is subject to the satisfaction, at
or before the First Closing Date, of each of the following conditions (in
addition to any other conditions precedent elsewhere in this Agreement),
provided that these conditions are for the Buyer’s sole benefit and may be
waived by the Buyer at any time in its sole discretion:

                    (a)      The Company shall have executed and delivered the
Transaction Documents applicable to the First Closing and delivered the same to
the Buyer.

                    (b)      The representations and warranties of the Company
shall be true and correct in all material respects (except to the extent that
any of such representations and warranties are already qualified as to
materiality in Article VI above, in which case, such representations and
warranties shall be true and correct in all respects without further
qualification) as of the date when made and as of the First Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the First Closing Date.

                    (c)      The Buyer shall have received an opinion of counsel
from counsel to the Company in a form satisfactory to the Buyer and its counsel.

                    (d)      The Buyer shall have issued the appropriate
corporate resolutions for the issuance of the Incentive Shares, and the Company
shall have instructed its transfer agent to issue the Incentive Shares to Buyer,
and the transfer agent shall have acknowledged to Buyer that there are no
impediments to the issuance and delivery of the Incentive Shares to the Buyer or
its counsel.

                    (e)      The Company shall have executed and delivered to
Buyer a closing certificate in substance and form required by Buyer, which
closing certificate shall include and attach as exhibits: (i) a true copy of a
certificate of good standing evidencing the formation and good standing of the
Company from the secretary of state (or comparable office) from the jurisdiction
in which the Company is incorporated, as of a date within ten (10) days of the
First Closing Date; (ii) the Company’s Certificate of Incorporation; (iii) the
Company’s Bylaws; and (iv) copies of the resolutions of the board of directors
of the Company consistent with Section 6.3, as adopted by the Company’s board of
directors in a form reasonably acceptable to Buyer.

                    (f)      No event shall have occurred which could reasonably
be expected to have a Material Adverse Effect.

25

--------------------------------------------------------------------------------

                    (g)      The Buyer shall have approved the Project to be
funded from the proceeds of the First Closing and the budget for such Project.

                    (h)      The Escrow Agent shall have received the Company
Escrow Funds for the Project to be funded from the proceeds of the First
Closing.

                    (i)      The Company shall have executed such other
agreements, certificates, confirmations or resolutions as the Buyer may required
to consummate the transactions contemplated by this Agreement and the
Transaction Documents, including a closing statement and joint disbursement
instructions as may be required by Buyer.

          9.2      Additional Closings. Provided the Buyer is to purchase
additional Debentures in accordance with Section 4.4 at an Additional Closing,
the obligation of the Buyer hereunder to accept and purchase the Debentures at
any Additional Closing is subject to the satisfaction, at or before the
Additional Closing Date, of each of the following conditions:

                    (a)      The Company shall have executed the Transaction
Documents applicable to the Additional Closing and delivered the same to the
Buyer.

                    (b)      The representations and warranties of the Company
shall be true and correct in all material respects (except to the extent that
any of such representations and warranties are already qualified as to
materiality in Article VI above, in which case, such representations and
warranties shall be true and correct in all respects without further
qualification) as of the date when made and as of the Additional Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Additional Closing Date.

                    (c)      No event shall have occurred which could reasonably
be expected to have a Material Adverse Effect.

                    (d)      No default or Event of Default shall have occurred
and be continuing under this Agreement or any other Transaction Documents, and
no event shall have occurred that, with the passage of time, the giving of
notice, or both, would constitute a default or an Event of Default under this
Agreement or any other Transaction Documents.

                    (e)      The Buyer shall have approved the Project to be
funded from the proceeds of the Additional Closing and the budget for such
Project.

                    (f)      The Buyer shall have confirmed that the Company has
the Company Project Funds available for the Project to be funded from the
proceeds of the Additional Closing.

                    (g)      The Company shall have executed such other
agreements, certificates, confirmations or resolutions as the Buyer may required
to consummate the transactions contemplated by this Agreement and the
Transaction Documents, including a closing statement and joint disbursement
instructions as may be required by Buyer.

26

--------------------------------------------------------------------------------

ARTICLE X
INDEMNIFICATION

          10.1      Company’s Obligation to Indemnify. In consideration of the
Buyer’s execution and delivery of this Agreement and acquiring the Securities
hereunder, and in addition to all of the Company’s other obligations under this
Agreement, the Company hereby agrees to defend and indemnify Buyer and its
Affiliates and subsidiaries and their respective directors, officers, employees,
agents and representatives, and the successors and assigns of each of them
(collectively, the “Buyer Indemnified Parties”) and Company does hereby agree to
hold the Buyer Indemnified Parties forever harmless, from and against any and
all Claims made, brought or asserted against the Buyer Indemnified Parties, or
any one of them, and Company hereby agrees to pay or reimburse the Buyer
Indemnified Parties for any and all Claims payable by any of the Buyer
Indemnified Parties to any Person, including reasonable attorneys’ and
paralegals’ fees and expenses, court costs, settlement amounts, costs of
investigation and interest thereon from the time such amounts are due at the
highest non-usurious rate of interest permitted by applicable Law, through all
negotiations, mediations, arbitrations, trial and appellate levels, as a result
of, or arising out of, or relating to: (i) any misrepresentation or breach of
any representation or warranty made by the Company in this Agreement, the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; (ii) any breach of any covenant, agreement or
Obligation of the Company contained in this Agreement, the Transaction Documents
or any other certificate, instrument or document contemplated hereby or thereby;
or (iii) any Claims brought or made against the Buyer Indemnified Parties, or
any one of them, by a third party and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement, the
Transaction Documents or any other instrument, document or agreement executed
pursuant hereto or thereto by any of the Buyer Indemnified Parties, any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Debentures, or the status
of the Buyer or holder of any of the Securities, as a buyer of such Securities
in the Company. To the extent that the foregoing undertaking by the Company may
be unenforceable for any reason, the Company shall make the maximum contribution
to the payment and satisfaction of each of the Claims covered hereby, which is
permissible under applicable Law.

ARTICLE XI
MISCELLANEOUS

          11.1      Notices. All notices of request, demand and other
communications hereunder shall be addressed to the parties as follows:

  If to the Company: American Natural Energy Corporation     6100 South Yale
Ave., Suite 2010     Tulsa, Oklahoma 74136     Attn: Mr. Michael Paulk, CEO    
Telephone: (918) 481-1440     Facsimile: (918) 481-1473     E-Mail:
Mike@annrg.com and Steve@annrg.com         With a copy to: Ira “Buddy” Edwards  
  Riggs, Abney, Neal, Turpen, Orbison & Lewis     502 West Sixth Street    
Tulsa, Oklahoma 74119-1010

27

--------------------------------------------------------------------------------


    Telephone: 918-699-8979     Fax: 918-587-9708     E-Mail:
bedwards@riggsabney.com         If to the Secured Party: TCA Global Credit
Master Fund, LP     1404 Rodman Street     Hollywood, FL 33020     Attn: Mr.
Robert Press     Telephone: (786) 323-1650     Facsimile: (786) 323-1651    
E-Mail: bpress@trafcap.com         With a copy to: David Kahan, P.A.     3125 W.
Commercial Blvd., Suite 100     Ft, Lauderdale, FL 33309     Attn: David Kahan,
Esq.     Telephone: (954) 548-3930     Facsimile: (954) 548-3910     E-Mail:
david@dkpalaw.com

unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Debenture may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation) that the
notice has been received by the other party.

          11.2      Entire Agreement. This Agreement, including the Exhibits and
Schedules attached hereto and the documents delivered pursuant hereto, including
the Transaction Documents, set forth all the promises, covenants, agreements,
conditions and understandings between the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior and contemporaneous
agreements, understandings, inducements or conditions, expressed or implied,
oral or written, except as contained herein and in the Transaction Documents.

          11.3      Assignment. The Buyer may at any time assign its rights in
this Agreement or any of the other Transaction Documents, or any part thereof,
without the Company’s consent or approval. In addition, the Buyer may at any
time sell one or more participations in the Debentures. The Company may not sell
or assign this Agreement or any of the Transaction Documents, or any portion
thereof, either voluntarily or by operation of law, nor delegate any of its
duties of obligations hereunder or thereunder, without the prior written consent
of the Buyer, which consent may be withheld in Buyer’s sole and absolute
discretion.

28

--------------------------------------------------------------------------------

          11.4      Binding Effect. This Agreement shall be binding upon the
parties hereto, their respective successors and permitted assigns.

          11.5      Amendment. The parties hereby irrevocably agree that no
attempted amendment, modification, or change of this Agreement shall be valid
and effective, unless the parties shall unanimously agree in writing to such
amendment, modification or change.

          11.6      No Waiver. No waiver of any provision of this Agreement
shall be effective, unless it is in writing and signed by the party against whom
it is asserted, and any such written waiver shall only be applicable to the
specific instance to which it relates and shall not be deemed to be a continuing
or future waiver.

          11.7      Gender and Use of Singular and Plural. All pronouns shall be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identity of the party or parties or their personal representatives, successors
and assigns may require.

          11.8      Counterparts. This Agreement and any amendments hereto may
be executed in one or more counterparts, each of which shall be deemed an
original and all of which together will constitute one and the same instrument.

          11.9      Electronic Signatures. The Buyer is hereby authorized to
rely upon and accept as an original for all purposes, this Agreement, any other
Transaction Document or other communication which is sent to Buyer or its
counsel by facsimile, telegraphic, .pdf, or other electronic transmission (each,
a “Communication”) which Buyer or its counsel in good faith believes has been
signed by the Company and has been delivered to Buyer or its counsel by a
properly authorized representative of the Company, whether or not that is in
fact the case. Notwithstanding the foregoing, the Buyer shall not be obligated
to accept any such Communication as an original and may in any instance require
that an original document be submitted to Buyer in lieu of, or in addition to,
any such Communication.

          11.10      Headings. The article and section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of the Agreement.

          11.11      Governing Law. This Agreement shall be construed in
accordance with the laws of the State of Florida, without regard to the
principles of conflicts of laws. The parties further agree that any action
between them shall be heard in Broward County, Florida and expressly consent to
the jurisdiction and venue of the State Courts sitting in Broward County,
Florida and the United States District Court for the Southern District of
Florida for the adjudication of any civil action asserted pursuant to this
Agreement.

          11.12      Further Assurances. The parties hereto will execute and
deliver such further instruments and do such further acts and things as may be
reasonably required to carry out the intent and purposes of this Agreement.

          11.13      Survival. All covenants, agreements, representations and
warranties made by the Company herein shall, notwithstanding any investigation
by the Buyer, be deemed material and relied upon by Buyer and shall survive the
making and execution of this Agreement and the Transaction Documents and the
issuance of the Debentures, and shall be deemed to be continuing representations
and warranties until such time as the Company has fulfilled all of its
Obligations to Buyer, the Debentures have been repaid in full and Buyer no
longer owns any of the Incentive Shares.

29

--------------------------------------------------------------------------------

          11.14      Time is of the Essence. The parties hereby agree that time
is of the essence with respect to performance of each of the parties’
Obligations under this Agreement. The parties agree that in the event that any
date on which performance is to occur falls on a Saturday, Sunday or state or
national holiday, then the time for such performance shall be extended until the
next business day thereafter occurring.

          11.15      Joint Preparation. The preparation of this Agreement has
been a joint effort of the parties and the resulting documents shall not, solely
as a matter of judicial construction, be construed more severely against one of
the parties than the other.

          11.16      Severability. If any one of the provisions contained in
this Agreement, for any reason, shall be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, and this Agreement shall remain in full
force and effect and be construed as if the invalid, illegal or unenforceable
provision had never been contained herein.

          11.17      No Third Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.

          11.18      WAIVER OF JURY TRIAL. THE BUYER AND THE COMPANY, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR
ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH
THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BUYER
AND THE COMPANY ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE BUYER TO PURCHASE THE DEBENTURES.

          11.19      Compliance with Federal Law. The Company shall: (i) ensure
that no Person who owns a controlling interest in or otherwise controls the
Company is or shall at any time be listed on the Specially Designated Nationals
and Blocked Person List or other similar lists maintained by the Office of
Foreign Assets Control (“OFAC”), the Department of the Treasury, included in any
Executive Orders or in any other similar lists of any Governmental Authority;
(ii) not use or permit the use of the proceeds of the purchase of the Debentures
to violate any of the foreign asset control regulations of OFAC or any enabling
statute, Executive Order relating thereto or any other requirements or
restrictions imposed by any Governmental Authority; and (iii) comply with all
applicable Lender Secrecy Act (“BSA”) laws and regulations, as amended. As
required by federal law and Buyer’s policies and practices, Buyer may need to
obtain, verify and record certain customer identification information and
documentation in connection with opening or maintaining accounts or establishing
or continuing to provide services.

[SIGNATURES ON THE FOLLOWING PAGE]

30

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the date and year set forth above.

  COMPANY:       AMERICAN NATURAL ENERGY   CORPORATION, an Oklahoma corporation
      By: /s/ Michael Paulk   Name: Michael Paulk   Title: President       Date:
1/31/12           BUYER:       TCA GLOBAL CREDIT MASTER FUND, LP       By:     
TCA Global Credit Fund GP, Ltd.   Its:      General Partner           By: /s/
Robert Press   Name: Robert Press   Title: Director       Date: 1/31/12

31

--------------------------------------------------------------------------------

EXHIBIT “A”

FORM OF DEBENTURE

--------------------------------------------------------------------------------

EXHIBIT “B”

FORM OF COMPLIANCE CERTIFICATE

--------------------------------------------------------------------------------